UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 06258) Exact name of registrant as specified in charter: Putnam Arizona Tax Exempt Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2007 Date of reporting period: February 28, 2007 Item 1. Schedule of Investments: Putnam Arizona Tax Exempt Income Fund The fund's portfolio 2/28/07 (Unaudited) Key to abbreviations AMBAC AMBAC Indemnity Corporation COP Certificate of Participation FGIC Financial Guaranty Insurance Company FHA Insd. Federal Housing Administration Insured FHLMC Coll. Federal Home Loan Mortgage Corporation Collateralized FNMA Coll. Federal National Mortgage Association Collateralized FSA Financial Security Assurance GNMA Coll. Government National Mortgage Association Collateralized G.O. Bonds General Obligation Bonds MBIA MBIA Insurance Company U.S. Govt. Coll. U.S. Government Collateralized VRDN Variable Rate Demand Notes MUNICIPAL BONDS AND NOTES (97.1%)(a) Rating(RAT) Principal amount Value Arizona (90.0%) Apache Cnty., Indl. Dev. Auth. Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co.), Ser. A, 5.85s, 3/1/28 Baa3 $500,000 $503,850 AZ Agricultural Impt. & Pwr. Dist. Elec. Syst. Rev. Bonds (Salt River), Ser. B, 5s, 1/1/22 Aa1 1,500,000 1,589,130 AZ Game & Fish Dept. and Comm. Rev. Bonds (AGF Administration Bldg.), 5s, 7/1/21 A3 700,000 743,897 AZ Hlth. Fac. Auth. Hosp. Syst. Rev. Bonds (John C. Lincoln Hlth. Network), 7s, 12/1/25 (Prerefunded) BBB 1,000,000 1,131,980 AZ Hlth. Fac. Auth. Rev. Bonds (Bethesda Foundation), Ser. A, 6.4s, 8/15/27 BB-/P 400,000 407,745 AZ State Trans. Board Hwy. Rev. Bonds Ser. A, 5s, 7/1/22 AAA 1,000,000 1,081,910 Ser. B, 5s, 7/1/22 AAA 2,000,000 2,142,800 AZ State U. COP (Research Infrastructure), AMBAC, 5s, 9/1/30 Aaa 1,000,000 1,062,160 (AZ State U. Project-2002), MBIA, 5.1s, 7/1/25 (Prerefunded) Aaa 1,000,000 1,070,010 AZ State U. Rev. Bonds, FGIC, 5 7/8s, 7/1/25 (Prerefunded) Aaa 500,000 529,700 AZ Tourism & Sports Auth. Tax Rev. Bonds (Multi-Purpose Stadium Fac.), Ser. A, MBIA 5s, 7/1/31 Aaa 1,500,000 1,579,560 5s, 7/1/25 Aaa 825,000 872,528 Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.), Ser. A, 7 1/4s, 12/1/19 B+/P 150,000 164,216 Chandler, G.O. Bonds, FGIC, 8s, 7/1/10 Aaa 1,450,000 1,641,661 Chandler, St. & Hwy. User Rev. Bonds, MBIA, 8s, 7/1/11 Aaa 1,100,000 1,285,812 Chandler, Wtr. & Swr. Rev. Bonds, FGIC, 8s, 7/1/14 Aaa 2,150,000 2,711,301 Cochise Cnty., Indl. Dev. Auth. Rev. Bonds (Sierra Vista Regl. Hlth. Ctr.), Ser. A, 6.2s, 12/1/21 BB+/P 480,000 517,608 Glendale, Indl. Dev. Auth. Rev. Bonds (Midwestern U.), Ser. A, 5 7/8s, 5/15/31 A- 1,500,000 1,620,825 (John C. Lincoln Hlth.), Ser. B, 5 1/4s, 12/1/19 BBB 500,000 534,265 Glendale, Wtr. & Swr. Rev. Bonds, AMBAC, 5s, 7/1/28 Aaa 1,600,000 1,696,768 Greater AZ Infrastructure Dev. Auth. Rev. Bonds, Ser. B, MBIA, 5s, 8/1/27 Aaa 1,245,000 1,333,084 Marana, Impt. Dist. Special Assmt. Bonds (Tangerine Farms Road), 4.6s, 1/1/26 Baa1 710,000 713,706 Maricopa Cnty., Hosp. Rev. Bonds (Sun Hlth. Corp.), 6 1/8s, 4/1/18 Baa1 140,000 143,020 Maricopa Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Samaritan Hlth. Svcs.), Ser. A, MBIA, U.S. Govt. Coll., 7s, 12/1/16 (Prerefunded) Aaa 3,500,000 4,267,935 Maricopa Cnty., Poll. Control Rev. Bonds (Public Service Co. NM), Ser. A, 6.3s, 12/1/26 Baa2 1,000,000 1,023,010 Maricopa Cnty., Pub. Fin. Corp. Lease Rev. Bonds, AMBAC 5 1/2s, 7/1/14 AAA 870,000 933,049 5 1/2s, 7/1/14 (Prerefunded) AAA 130,000 139,637 Maricopa Cnty., School Dist. G.O. Bonds (No. 69 Paradise Valley-Project of 1994), Ser. B, MBIA, 7s, 7/1/12 Aaa 2,000,000 2,322,340 (No. lementary School Impt.), Ser. A, FSA, 5s, 7/1/17 (Prerefunded) Aaa 175,000 186,412 (No. lementary 2004 School Impt.), Ser. A, FSA, U.S. Govt. Coll., 5s, 7/1/17 (Prerefunded) Aaa 320,000 340,867 (No. 11 Peoria Unified 2003 School Impt.), FGIC, 5s, 7/1/09 (Prerefunded) Aaa 20,000 20,617 Maricopa Cnty., Unified School Dist. G.O. Bonds (No. 93 Cave Creek School Impt. of 2000), Ser. C, FSA, 4 3/4s, 7/1/23 Aaa 1,300,000 1,373,112 Mesa, Indl. Dev. Auth. Rev. Bonds (Discovery Hlth. Syst.), Ser. A, MBIA, 5 3/4s, 1/1/25 (Prerefunded) Aaa 1,500,000 1,597,620 Mesa, Util. Syst. Rev. Bonds, FGIC 7 1/4s, 7/1/12 Aaa 365,000 428,207 7 1/4s, 7/1/12 (Prerefunded) Aaa 635,000 744,963 Mohave Cnty., COP (Mohave Administration Bldg.), AMBAC, 5 1/4s, 7/1/19 Aaa 2,000,000 2,195,800 Northern AZ U. Rev. Bonds, FGIC 6 1/2s, 6/1/09 Aaa 1,725,000 1,830,415 5s, 6/1/34 (Prerefunded) Aaa 1,000,000 1,064,280 Oro Valley, Muni. Property Corp. Rev. Bonds (Sr. Lien Wtr.), MBIA, 5s, 7/1/23 Aaa 1,195,000 1,270,022 Phoenix, G.O. Bonds 5 3/8s, 7/1/25 Aa1 1,000,000 1,054,100 5 1/4s, 7/1/22 Aa1 1,000,000 1,049,900 Ser. B, 5s, 7/1/27 Aa1 1,500,000 1,582,965 Phoenix, Civic Impt. Corp. Arpt. Rev. Bonds (Sr. Lien), Ser. B, FGIC, 5 3/4s, 7/1/19 Aaa 1,000,000 1,088,580 Ser. A, FSA, 5 1/4s, 7/1/14 Aaa 1,970,000 2,030,558 Ser. A, FSA, 5 1/4s, 7/1/13 Aaa 1,620,000 1,669,799 Ser. A, FSA, 5 1/4s, 7/1/11 Aaa 2,010,000 2,072,310 Phoenix, Civic Impt. Corp. Excise Tax Rev. Bonds (Muni. Courthouse), Ser. A, 5 1/4s, 7/1/24 AAA 1,000,000 1,046,970 (Civic Plaza Expansion), Ser. A, FGIC, 5s, 7/1/22 Aaa 1,000,000 1,081,170 Phoenix, Civic Impt. Corp. Waste Wtr. Syst. Rev. Bonds, MBIA, 5s, 7/1/28 Aaa 1,000,000 1,064,180 Phoenix, Hsg. Mtge. Fin. Corp. Rev. Bonds (Section 8 Assistances), Ser. A, MBIA, FHA Insd., 6.9s, 1/1/23 Aaa 1,060,000 1,068,204 Phoenix, Indl. Dev. Auth. Govt. Office Lease Rev. Bonds (Capitol Mall, LLC II), AMBAC, 5s, 9/15/28 Aaa 1,000,000 1,046,980 Phoenix, Indl. Dev. Auth. VRDN (Valley of the Sun YMCA), 3.64s, 1/1/31 A-1+ 750,000 750,000 Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Horizon Cmnty. Learning Ctr.), 5.05s, 6/1/25 BBB- 125,000 124,108 Pima Cnty., Indl. Dev. Auth. Single Fam. Mtge. Rev. Bonds, Ser. B, FHLMC Coll., FNMA Coll., GNMA Coll., 6.95s, 11/1/23 AAA 125,000 126,655 Pima Cnty., Unified School Dist. G.O. Bonds (No. 1 Tucson), FGIC, 7 1/2s, 7/1/08 Aaa 1,000,000 1,049,580 Queen Creek, Special Assmt. Bonds (Dist. No. 001), 5s, 1/1/26 Baa2 200,000 205,210 Scottsdale, G.O. Bonds (Projects 1999 & 2000) 5s, 7/1/24 Aaa 510,000 535,398 5s, 7/1/24 (Prerefunded) Aaa 990,000 1,043,757 Scottsdale, Indl. Dev. Auth. Hosp. Rev. Bonds (Scottsdale Memorial Hosp.), Ser. A, AMBAC, 6 1/8s, 9/1/17 Aaa 1,000,000 1,030,930 (Scottsdale Hlth. Care), 5.8s, 12/1/31 (Prerefunded) A3 500,000 550,575 (Scottsdale Hlth. Care), 5.7s, 12/1/21 (Prerefunded) A3 1,000,000 1,096,830 Snowflake, Excise Tax Rev. Bonds, 5s, 7/1/18 A 960,000 985,037 South Campus Group, LLC Student Hsg. Rev. Bonds (AZ State U. South Campus), MBIA 5 5/8s, 9/1/28 Aaa 1,250,000 1,368,813 5 5/8s, 9/1/23 Aaa 640,000 706,221 Tempe, Indl. Dev. Auth. Lease Rev. Bonds (ASU Foundation), AMBAC, 5s, 7/1/28 Aaa 2,215,000 2,342,606 Tempe, Indl. Dev. Auth. Sr. Living Rev. Bonds (Friendship Village), Ser. A, 5 3/8s, 12/1/13 BB-/P 200,000 205,582 Tucson, Indl. Dev. Auth. Sr. Living Fac. Rev. Bonds (Christian Care), Ser. A, 6s, 7/1/30 AA 1,000,000 1,064,240 U. of AZ, COP (U. of AZ Parking & Student Hsg.), AMBAC, 5 3/4s, 6/1/24 (Prerefunded) Aaa 2,000,000 2,091,580 Vistancia, Cmnty. Fac. Dist. G.O. Bonds, 4.4s, 7/15/21 Baa1 1,100,000 1,101,617 Yavapai Cnty., Indl. Dev. Auth. Rev. Bonds (Yavapai Regl. Med. Ctr.), Ser. A, 6s, 8/1/33 Baa2 1,000,000 1,083,200 Yavapai Cnty., Indl. Dev. Auth. Solid Waste Disp. Rev. Bonds (Waste Mgmt., Inc.), Ser. A-1, 4.9s, 3/1/28 BBB 500,000 510,660 Puerto Rico (5.5%) Cmnwlth. of PR, Hwy. & Trans. Auth. Rev. Bonds, Ser. K, 5s, 7/1/17 BBB+ 1,000,000 1,069,410 Cmnwlth. of PR, Muni. Fin. Agcy. G.O. Bonds, Ser. A, FSA, 5 1/2s, 8/1/23 (Prerefunded) Aaa 1,000,000 1,053,730 Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.), Ser. I, 5 1/4s, 7/1/29 BBB 500,000 537,660 PR Indl. Tourist Edl. Med. & Env. Control Fac. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Baa3 1,000,000 1,090,590 PR Muni. Fin. Agcy. G.O. Bonds, Ser. A 5 1/4s, 8/1/24 BBB 500,000 541,995 5s, 8/1/10 BBB 500,000 518,010 Virgin Islands (1.6%) VI Pub. Fin. Auth. Rev. Bonds, FGIC, 5s, 10/1/24 Aaa 500,000 545,660 VI Tobacco Settlement Fin. Corp. Rev. Bonds, 5s, 5/15/31 Baa3 845,000 855,453 TOTAL INVESTMENTS Total investments (cost $80,246,250)(b) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 2/28/07 (Unaudited) Payments Payments Unrealized Swap counterparty / Termination made by received by appreciation/ Notional amount date fund per annum fund per annum (depreciation) Citibank, N.A. 3 month USD- $1,950,000 (E) 5/23/12 LIBOR-BBA 4.923% $(3,666) U.S. Bond Market Association Municipal Swap 3,000,000 (E) 5/23/12 3.422% Index 720 JPMorgan Chase Bank, N.A. 3 month USD- 2,665,000 (E) 11/8/11 LIBOR-BBA 5.036% 6,503 U.S. Bond Market Association Municipal Swap 4,100,000 (E) 11/8/11 3.488% Index (12,699) Total (E) See Interest rate swap contracts note regarding extended effective dates. NOTES (a) Percentages indicated are based on net assets of $87,373,564 . (RAT) The Moody's or Standard & Poor's ratings indicated are believed to be the most recent ratings available at February 28, 2007 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at February 28, 2007. Securities rated by Putnam are indicated by "/P." Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $80,246,250, resulting in gross unrealized appreciation and depreciation of $4,653,436 and $43,041, respectively, or net unrealized appreciation of $4,610,395. The rates shown on VRDN are the current interest rates at February 28, 2007. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at February 28, 2007 (as a percentage of net assets): Health care 15.8% Utilities & power 13.9 Education 10.7 The fund had the following insurance concentrations greater than 10% at February 28, 2007 (as a percentage of net assets): MBIA 22.7% FGIC 14.6 AMBAC 14.4 FSA 10.0 Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Effective January 1, 2007, the fund retained State Street Bank and Trust Company ("State Street") as its custodian. Putnam Fiduciary Trust Company, the fund's previous custodian, is managing the transfer of the fund's assets to State Street. This transfer is expected to be completed for all Putnam funds during the first half of 2007, with PFTC remaining as custodian with respect to fund assets until the assets are transferred. Also effective January 1, 2007, the fund's investment manager, Putnam Investment Management, LLC entered into a Master Sub-Accounting Services Agreement with State Street, under which the investment manager has delegated to State Street responsibility for providing certain administrative, pricing, and bookkeeping services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Arizona Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 27, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 27, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 27, 2007
